Citation Nr: 1020760	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral 
Dupuytren's contracture.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for residuals 
of a stroke is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with any psychiatric 
disorder during service, and there is no medical evidence or 
medical opinion of record relating any of his currently 
diagnosed psychiatric disorders to service.

2.  The Veteran was diagnosed with bilateral Dupuytren's 
contracture many years after service, and the only medical 
opinion of record fails to relate his bilateral Dupuytren's 
contracture to service.  

3.  The Veteran had no evidence of hemorrhoids in service or 
for many years after service, and the only medical opinion of 
record fails to relate his hemorrhoids to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §  3.303 (2009).

2.  The criteria for service connection for bilateral 
Dupuytren's contracture have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §  3.303 
(2009).

3.  The criteria for service connection for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §  3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in December 2003, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  All adequately 
identified available evidence relevant to the issues 
dispositively addressed in this appeal have been obtained, 
including the Veteran's service, VA, and private treatment 
records.  

The Veteran was afforded VA examinations with regard to his 
psychiatric, Dupuytren's contracture, and hemorrhoid claims.   
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The examiners considered all of the pertinent evidence of 
record, to include the Veteran's service treatment records, 
prison evaluations, and the statements of the appellant, and 
provide a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also scheduled to appear at a hearing before 
a Veterans Law Judge, but he failed to appear.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303(a) (2009).

Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired 
psychiatric disorder in service, as evidenced by his in-
service psychiatric treatment.  

The Veteran's service treatment records reflect that he 
sought treatment for tension headaches and nervousness in 
October 1974 and requested a psychiatric evaluation later 
that month after experiencing some distress due to the 
reported rape of his wife (although in post-service treatment 
records the Veteran denied ever having been married), and a 
provisional diagnosis of a situational disturbance was noted.  
A March 1975 treatment record reflects that the Veteran 
complained of experiencing nervousness, and a subsequent 
March 1975 treatment record reflects that the Veteran 
reported overdosing with the prescription medication Valium.  
The Veteran  sought treatment for insomnia and nocturnal 
itching in August 1975, at which time he denied experiencing 
any personal or service-related problems.  A subsequent 
August 1975 request for a psychiatric evaluation reflects 
that Veteran was actively seeking discharge from service 
before he received a Bad Conduct Discharge.  The 
corresponding psychiatric evaluation, conducted in September 
1975, characterizes the Veteran as a "gross manipulator," 
but noting that the Veteran was not totally without an 
acceptable moral code and that he was not an antisocial being 
although he displayed many antisocial characteristics.  After 
conducting a mental status examination, the evaluating 
psychiatrist concluded that the Veteran did not have any 
specific psychiatric disease and therefore there was 
insufficient evidence to support an administrative separation 
from service on psychiatric grounds.  A September 1975 
separation physical examination report notes no psychiatric 
abnormalities, and the Veteran's DD Form 214 reflects that 
the Veteran's character of discharge was under honorable 
conditions.

The Veteran has reported that he sought treatment through 
Muhlenburg Regional Medical Center for a mental disorder in 
1978 (although in latter statements the Veteran has described 
this episode as substance abuse treatment).  VA accordingly 
attempted to obtain those records but was advised that they 
are no longer available.  Specifically, VA was told that the 
Veteran's records, if they had existed, had been destroyed.

The Veteran, who has apparently been incarcerated for an 
aggregate sentence of nearly 20 years since his discharge 
from service due to two felonious convictions of indecency 
with a child, sought mental health treatment during his 
incarceration in January 2003.  The corresponding treatment 
record reflects that the Veteran might benefit from 
counseling services for his situational depression and 
exhibitionism.  A January 2004 treatment record, also from 
the Veteran's period of incarceration, reflects that the 
Veteran reported that he was seeking treatment for 
depression; however, the treating medical professional noted 
that the Veteran actually wanted to discuss his problems with 
anger over the past three years and noted a diagnosis of 
pedophilia, deferring all other Axis I diagnoses.

An October 2005 VA mental health treatment record reflects 
the Veteran's report that he never married and developed his 
desire to expose his genitals to women and later children 
after a failed relationship with a woman he intended to 
marry.  He reported that he had spent a total of 20 years in 
prison due to related criminal convictions and reported 
current feelings of depression.  The treating psychiatrist 
noted a diagnosis of depressive disorder, not otherwise 
specified.  However, the psychiatrist then noted that the 
Veteran seemed more preoccupied with obtaining pain 
medication than anti-depressant medications.  The 
psychiatrist also noted that the Veteran appeared somewhat 
manipulative in his attempt to persuade the psychiatrist to 
subscribe his medications as "leave on person," allowing 
him to keep his medications on his person rather than 
checking the medications in with the supervisory personnel of 
the parolee halfway house in which he was residing.  When the 
psychiatrist declined the Veteran's request, the Veteran then 
declined any antidepressant medication.

The Veteran was afforded a VA mental disorders examination in 
January 2006, during which the Veteran reported feelings of 
depression and his theory that he might suffer from bipolar 
disorder.  However, the examiner noted that the Veteran did 
not appear depressed and that his reported symptoms also did 
not support a clinical diagnosis of depression.  The Veteran 
reported receiving mental health treatment during service, 
and the examiner reviewed and chronicled those treatment 
records.  The examiner also noted the mental health treatment 
outlined by the Board above, including the Veteran's reported 
substance abuse treatment in 1978, and his mental health 
treatment while incarcerated in January 2003 and 2004, as 
well as the Veteran's January 2005 VA mental health 
assessment.  After reviewing these treatment records and 
annotating the Veteran's personal, education, legal, 
occupational, social, and military history, and noting the 
Veteran's current psychiatric symptoms (during which the 
examiner seemed to focus on the Veteran's history as a 
manipulator), the examiner declined to diagnosis the Veteran 
with any Axis I psychiatric disorders other than his 
exhibitionism and poly-substance abuse in reported sustained 
remission.  

After reviewing all of the evidence of record, the Board 
concludes that the evidence of record does not support a 
theory that the Veteran developed any currently diagnosed 
psychiatric disability in service.  After seeking mental 
health treatment in service, the Veteran received a full 
psychiatric evaluation, after which the evaluating 
psychiatrist specifically declined to diagnose the Veteran 
with any psychiatric disorder.  Moreover, there is no medical 
opinion of record relating any of the Veteran's psychiatric 
disabilities to service, and this is consistent with the 
evidence of record first reflecting diagnoses of these 
psychiatric disorders many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that service connection may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).   

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's 
acquired psychiatric disorder service connection claim, 
including his submitted statements asserting his belief that 
his current psychiatric problems result from the 
aforementioned "situational disturbance" during service.  
However, the Veteran is not competent to relate any currently 
diagnosed psychiatric disorder to service, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons, such as the Veteran, are not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation), and there is 
no medical opinion of record relating any currently diagnosed 
psychiatric disorder to service.  Moreover, as referenced 
supra, the Veteran received a full psychiatric evaluation 
during service no psychiatric disabilities were diagnosed.

There is also no evidence to support the Veteran's assertion 
that he has been experiencing a chronic psychiatric disorder 
since service.  He has remained conspicuously elusive 
throughout the appeal as to what occurred in service and what 
he has experienced since that time.  He only parrots the in-
service assessment of "situational disturbance" and blames 
his post-service legal trouble  on this disturbance.  

Accordingly, given the absence of any psychiatric disorder 
diagnosed during service or for many years thereafter, 
coupled with the lack of any medical opinion linking any of 
the Veteran's currently diagnosed psychiatric disorders to 
service, a basis for granting service connection has not been 
presented, and the Veteran's appeal of this issue is 
therefore denied.

Dupuytren's contracture

The Veteran claims that his currently diagnosed bilateral 
Dupuytren's contracture (a hand disability eventually 
resulting in one or more fingers being in a permanently bent 
position), which he acknowledges was diagnosed many years 
after service, is attributable to or exacerbated by the hard 
manual labor he performed in service.  

The Veteran's service treatment records do not reflect any 
complaints of, treatment for, or diagnosis of any hand 
disorder, and no abnormalities of the Veteran's upper 
extremities were noted during his separation physical 
examination report.  

A May 2001 private treatment record reflects treatment for 
finger contractures, which the Veteran reported had begun 
eight years prior to the time of this treatment, 
(approximately 1993).  At the time of treatment, the Veteran 
was seeking treatment for left hand contractures and reported 
that he had previously undergone a right hand surgery.  The 
treating physician diagnosed the Veteran with Dupuytren's 
contracture and recommended that the Veteran undergo surgical 
excision of the palmar fascia.  The Veteran's subsequent VA 
treatment records reflect references to his bilateral 
Dupuytren's contracture and related hand surgeries.

The Veteran underwent a VA examination to address the 
etiology of his bilateral hand disorders in December 2005, 
during which the Veteran reported that the onset of his hand 
contractures in 1994 or 1995, a 1996 right hand surgery, and 
a 2000 left hand surgery.  The Veteran stated that he 
believed that his hand disorders were aggravated by his 
manual labor requirements during his incarceration.  After 
examining the Veteran, the examiner diagnosed the Veteran 
with bilateral Dupuytren's contracture of mild severity, but 
opined that the Veteran's hand disorder was less likely than 
not related to service, stating that the condition is 
familial and often associated with alcoholism, epilepsy, and 
diabetes mellitus, and not with manual labor.  The examiner 
cited an orthopedic medical textbook in support of his 
opinion.

After reviewing the relevant medical evidence of record, the 
Board concludes that the evidence does not support a 
conclusion that the Veteran's bilateral Dupuytren's 
contracture is service-related.  The Veteran had no evidence 
of a hand disability in service, and he reports the onset of 
his Dupuytren's contracture approximately seventeen or 
eighteen years after service.  See Maxson, 12 Vet. App. at 
453.  Furthermore, the VA medical opinion addressing the 
etiology of his hand disorder found that the Veteran's hand 
disorder was not related to any manual labor performed in 
service, and the Veteran has not offered a medical opinion 
linking his bilateral hand disorder to service.

The Board acknowledges its consideration of the lay evidence 
of record when promulgating this decision, including the 
Veteran's submitted statements asserting his theory that his 
service-related duties may have contributed to bilateral hand 
disorders.  The Board notes that the Veteran has also 
acknowledged that due to his lack of medical qualification, 
he is unable to state whether his hand disorder is related to 
service, and at his VA examination, he suggested his hand 
disorders were aggravated by the manual labor performed 
during his incarceration without suggesting his service-
related duties were a contributing factor.  Nevertheless, the 
VA obtained a medical opinion to specifically address the 
Veteran's theory of entitlement, and the VA examiner stated 
that there is no relationship between manual labor and the 
development of Dupuytren's contracture.  

Accordingly, given the evidence of record reflecting that the 
Veteran's bilateral Dupuytren's contracture reportedly 
manifested and was diagnosed many years after service, 
coupled with the medical opinion of record failing to 
correlate the Veteran's bilateral hand disorder and any in-
service experiences, a basis for granting service connection 
for bilateral Dupuytren's contracture has not been presented, 
and the Veteran's appeal of this issue is denied.

Hemorrhoids

The Veteran contends that his current hemorrhoids, while not 
diagnosed during service, are attributable to the trauma, 
stress, and strain that he experienced during service.  

The Veteran's service treatment records are void of any 
complaints or diagnoses of hemorrhoids during service, and no 
abnormalities of the Veteran's anus and rectum were noted on 
his separation physical examination report.  

The first reference to hemorrhoids of record is reflected in 
an August 2006 VA treatment record.  In December 2005, the 
Veteran underwent a VA examination in relation to his 
hemorrhoid service connection claim, at which time the 
examiner diagnosed the Veteran with an external hemorrhoid 
without any internal component.  Additionally, a May 2008 VA 
opinion was obtained regarding the potential relationship 
between the Veteran's currently diagnosed hemorrhoids and 
service, and the VA physician noted his review of the 
Veteran's claims file when rendering the opinion.  The VA 
physician opined that it is less likely than not that the 
Veteran's current hemorrhoids are service-related based on 
the lack of any evidence suggesting such a relationship.  In 
support of his opinion, the examiner cited the lack of any 
related complaints during service or any abnormalities of the 
Veteran's anus and rectum noted at separation, as well as the 
first evidence of hemorrhoids in 2005.

The Board finds that the evidence of record, on a whole, 
fails to link the Veteran's hemorrhoids to service.  The 
Veteran's hemorrhoids did not manifest in service, nor does 
the Veteran contend that he experienced hemorrhoids in 
service.  Rather, when the Veteran submitted the instant 
service connection claim, he reported that the onset of his 
hemorrhoids was in 1988, ten years after his discharge from 
service.  See Maxon v. West, 12 Vet. App. at 453; Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation 
when no special knowledge or training is required).  

The Board acknowledges its consideration of the Veteran's 
theory that his current hemorrhoids are related to strain, 
trauma, and stress in service; however, as referenced earlier 
in this appeal, the Veteran is not medically qualified to 
link his hemorrhoids to experiences in service, see Espiritu, 
2 Vet. App. at 494-95, and the medical evidence of record 
fails to remotely support such a theory, including the only 
medical opinion of record.  

Accordingly, as the Veteran was not diagnosed with 
hemorrhoids in service, reports the onset of his hemorrhoids 
10 years after service, and the only medical opinion of 
record fails to relate the Veteran's currently diagnosed 
hemorrhoids to service, a basis for granting service 
connection for hemorrhoids has not been presented, and the 
Veteran's appeal of this issue is therefore denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for bilateral Dupuytren's contracture is 
denied.

Service connection for hemorrhoids is denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the Veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The Veteran's claim of entitlement to service connection for  
residuals of a stroke, as well as service connection for an 
acquired psychiatric disorder, bilateral Dupuytren's 
contracture, and hemorrhoids, was denied by a rating decision 
issued in August 2004, and in a statement submitted in 
October 2004, the Veteran enumerated the reasons he would 
like to appeal the denial of all four service connection 
claims.  Specifically, the Veteran stated that "[a]lthough 
my stroke did not occur for many years after service, I still 
need assistance due to residuals," and stated that he 
"would like to be considered for non-service connected 
benefits for residuals of a stroke also."  The RO construed 
the Veteran's statements regarding his denial of service 
connection for residuals of a stroke not as an NOD, but as a 
claim for non-service connected pension benefits and 
adjudicated the claim accordingly.  

No special wording is required for a NOD, and the Board finds 
that while the RO did not err in construing the Veteran's 
statements as a claim for nonservice-connected pension 
benefits, the Board finds that the Veteran's statements were 
sufficient to voice his disagreement with his denial of 
service connection.  As such, the Board finds that the 
Veteran's June 2006 statement serves as a NOD for the issue 
of entitlement to service connection for residuals of a 
stroke.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the 
Veteran has not been provided with an SOC on this issue, and 
this should be accomplished.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The 
Veteran should be advised that if he wishes to perfect his 
appeal to the Board, he must file a timely substantive appeal 
after receiving his SOC.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to service connection for 
residuals of a stroke.  The Veteran should 
be informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


